                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA



   AIDAN S., BY AND THROUGH PARENT                                 CIVIL ACTION
   AND NATURAL GUARDIAN CRYSTAL
   WINTERBOTTOM, AND CRYSTAL                                       NO. 19-256
   WINTERBOTTOM IN HER OWN
   RIGHT

              v.

   ARGIE FAFALIOS, SABOLD
   ELEMENTARY SCHOOL, AND
   SPRINGFIELD SCHOOL DISTRICT


                                                             ORDER

          AND NOW, this 20th day of November, 2019, upon consideration of Defendant

Faflios’s Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(6) (ECF 19) and the

Response thereto (ECF 19), and for the reasons given in the accompanying Memorandum, it is

hereby ORDERED that the Motion to Dismiss is GRANTED, as follows:

               •    GRANTED, without prejudice and with leave to amend, as to any Title IX claims;
               •    GRANTED, with prejudice, as to Count I, to the extent that it rests on the Fourth
                    Amendment;
               •    GRANTED, with prejudice, as to Counts III and IV;
               •    GRANTED, with prejudice, as to Counts VI and VIII, as to Defendant Fafalios;

Further, Count VII is dismissed in its entirety, without prejudice and with leave to amend.


                                                              BY THIS COURT:

                                                              /s/ Michael M. Baylson
                                                              ______________________________
                                                              MICHAEL M. BAYLSON
                                                              United States District Court Judge


O:\CIVIL 19\19-256 S. v Fafalios\19cv256 Fafalios MtD Order.docx
